—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 19, 1994, convicting defendant, after a jury trial, of burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 13 years to life and 1 year, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s arrest for trespassing was supported by probable cause where the evidence adduced at the hearing showed, inter alia, that defendant, matching the description of a man who had been observed loitering in front of another apartment for 15 minutes, was found knocking on the door of a second apartment while in possession of two empty bags and, upon being questioned by the officers about his purpose in the building, falsely told them that he had been buzzed into the building by someone in the apartment, which the officers immediately verified was unoccupied.
Defendant’s claim that the court violated the jury selection procedures mandated by CPL 270.15 (3) in excusing sworn jurors from the courtroom without defendant’s consent while the voir dire continued is without merit, any objection to the jurors’ removal having been waived. Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.